Citation Nr: 0719730	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant has submitted sufficient new and 
material evidence to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.

2.  Entitlement to service connection for cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to October 1945, and served with the Regular Philippine Army 
from October 1945 to March 1946.  The appellant is the 
veteran's widow.

This case arose before the Board of Veterans' Appeals (Board) 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied service connection for the 
cause of the veteran's death.  The RO issued a notice of 
decision in April 2004 and the appellant timely filed a 
Notice of Disagreement (NOD) in October 2004.  Subsequently 
in July 2005, the RO provided a Statement of the Case (SOC), 
and thereafter, in September 2005, the appellant timely filed 
a substantive appeal.  The RO provided Supplemental 
Statements of the Case (SSOCs) in October 2005 and January 
2006. 

While the RO declined to reopen the appellant's claim for 
service connection for the cause of the veteran's death, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen the claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

In a March 2004 statement, the appellant raised a claim for 
entitlement to death pension benefits.  However, the 
appellant withdrew this issue from her appeal in a written 
statement received by the RO in September 2005.  
Consequently, this matter is no longer a subject for current 
appellate consideration.  38 C.F.R. § 20.204.  

The appellant testified before the undersigned Acting 
Veteran's Law Judge at a Board videoconference hearing in 
November 2006.  A transcript of the hearing is of record.

The reopened claim of entitlement service connection for the 
cause of the veteran's death is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO last denied entitlement to service connection for 
the cause of the veteran's death in September 2000; the 
appellant did not appeal the decision.

2. Evidence received since the September 2000 denial is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2000 RO decision that denied the 
appellant's service connection claim for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  Because the evidence presented since the September 2000 
RO decision is new and material, the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38  C.F.R. §§ 
3.104, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

a. Laws and Regulations

If a claimant does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The appellant filed her claim in January 2004, that is, after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence. See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new." Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim." 38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim." 38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered." Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.' Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Factual background and analysis

In the instant case, the RO rendered a decision denying the 
appellant's claim in September 2000, and it supplied a notice 
of this decision as well as an enclosure with notice of her 
appellate rights.  The appellant, however, failed to file an 
NOD.  Accordingly, this decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c).  The 
Board, therefore, lacks jurisdiction to entertain the  
appellant's January 2004 claim for service connection for the 
veteran's cause of death, unless, pursuant to 38 U.S.C.A. § 
5108 and 38 C.F.R. § 3.156(a), she supplies new and material 
evidence with respect to the claim that had previously and 
finally been disallowed in September 2000. 

Pre-September 2000 Record

The RO originally denied service connection for the cause of 
the veteran's death in July 1992 on the basis that there was 
no evidence relating the veteran's death to his active 
military service.  At that time, it was found that there was 
no objective evidence that the myocardial infarction that had 
caused death had been present in service.  The service 
medical records were negative for any cardiovascular disease.  
While the March 1960 VA examination had documented elevated 
blood pressure readings, there was no evidence that 
cardiovascular disease had been present to a compensable 
degree within one year of his separation from service.  
Finally, it was determined that his service-connected 
disabilities had not caused or hastened his death.  The 
appellant was informed of the July 1992 rating decision via 
correspondence dated August 1992 but did not appeal the 
decision.

In a March 2000 decision, service connection for the cause of 
the veteran's death was again denied.  The RO reopened the 
claims based on new and material evidence but denied on the 
merits because the evidence received showed no direct 
relationship between the cause of death and the service-
connected disability or service.  After the appellant 
submitted additional evidence, the RO confirmed the denial in 
September 2000.  The appellant did not appeal the decision 
and the September 2000 decision became final.

Post-September 2000 Record

The evidence submitted after the September 2000 denial 
includes a prescription dated August 1975 and a private 
outpatient treatment report from February 1975 to August 
1975.  The report noted that infection of the left eye and 
nose made the patient's breathing difficult, and that 
complications to other organs were possible and might cause 
his death.

A December 2003 medical certificate from a private hospital 
shows that the veteran was treated for myocardial infarction 
from May 5, 1976 to his death on May 13, 1976.

The appellant also submitted a February 2004 letter from the 
Registrar Department of the Armed Forces of the Philippines 
Medical Center.  It was noted that the veteran was 
hospitalized at the Victoriano Luna General Hospital on three 
separate occasions with the last occurrence being from August 
1966 to January 1967.  The diagnosis for that admission was 
chorioretinitis, left controlled and stabilized.  Joint 
affidavits dated in December 2005 were submitted from 
individuals who indicated that the veteran's shrapnel wound 
caused breathing difficulty, and that the veteran later died 
after his condition worsened.

The appellant testified at a hearing before the undersigned 
in November 2006.  She indicated that there was a doctor that 
suggested that the veteran's service-connected eye condition 
was related to his cause of death.  She also said that there 
were treatment records that were moved and on the way.

Evidence received after the September 2000 denial of the 
claim is neither redundant nor cumulative, and raises a 
reasonable possibility of substantiating the appellant's 
claim.  Specifically, the 1975 medical report, the February 
2004 letter from the Registrar Department of the Armed Forces 
of the Philippines Medical Center, and the joint affidavits 
show a possible relationship between the veteran's service-
connected macular degeneration and his cause of death.  
Taking this evidence as credible, for the sole purpose of the 
claim to reopen, it is found that it must be considered since 
it relates to an unestablished fact necessary to substantiate 
the claim. See 38 C.F.R. § 3.156(a) (2006).  When there is 
such evidence, "[t]his does not mean that the claim will 
always be allowed, just that the case will be reopened and 
the new evidence considered in the context of all other 
evidence for a new determination of the issues." Smith v. 
Derwinski, 1 Vet. App. 178, 180 (1991).

The Board has considered the appellant's claim to reopen 
service connection for cause of death with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given 
the favorable outcome noted above, however, no conceivable 
prejudice to the appellant could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).   


ORDER

New and material evidence having been submitted to reopen the 
appellant's claim for service connection for death, the claim 
is reopened.


REMAND

Additional development is necessary before a decision can be 
rendered in this case.  

At the time of the veteran's death, he was service-connected 
for macular degeneration of the left eye secondary to 
shrapnel wounds and scars from shrapnel wounds, right thigh 
and leg.  

A February 2004 letter from the Registrar Department of the 
Armed Forces of the Philippines Medical Center notes that the 
veteran was hospitalized at the Victoriano Luna General 
Hospital on three separate occasions with the last occurrence 
being from August 1966 to January 1967 and that the diagnosis 
for admission was chorioretinitis, left controlled and 
stabilized.  A private physician opined in 1975 that that 
infection of the left eye and nose made the patient's 
breathing difficult, and that complications to other organs 
were possible and might cause his death.    

Private medical records dated in December 1999, September 
2000, and February 2002 also note that the veteran was 
treated for coronary insufficiency hypertension, and 
enlargement of the heart, which was associated with 
malnutrition due to traumatic injuries.  

A death certificate and medical certificates from a private 
hospital show the veteran died in May 1976 of acute 
myocardial infarction.  

While the private physicians' reports were sufficient to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, they provide an insufficient 
basis upon which to find that the cause of the veteran's 
death was due to the service-connected macular degeneration 
of the left eye secondary to shrapnel wound and scars from 
shrapnel wound, right thigh and leg.  Therefore, a medical 
opinion is necessary to determine whether the veteran's 
service-connected disabilities were the proximate cause of 
his death.  

The appellant also should be given an opportunity to submit 
the additional evidence she mentioned at the November 2006 
Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to submit any 
additional relevant evidence she has or to 
notify VA so that VA can assist her in 
obtaining the evidence.  

2.  After completion of #1, request that 
an opinion be provided by a suitably 
qualified health care professional as to 
whether it is at least as likely as not 
that the veteran's service-connected 
macular degeneration, secondary to 
shrapnel wound and scar, shrapnel wound, 
right thigh and leg led to his death.  The 
examiner also should provide an opinion as 
to whether it is as least as likely as not 
that the cause of death is otherwise 
related to service.  The claims folder 
must be provided to the examiner and 
review of pertinent documents therein 
should be reflected in the completed 
report.   
           
The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The clinician is requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

3. After completion of any other notice or 
development indicated by the state of the 
record, with consideration of all evidence 
added to the record subsequent to the most 
recent supplemental statement of the case, 
the RO/AMC must readjudicate the 
appellant's claim.  If the claim remains 
denied, the RO/AMC should issue an 
appropriate supplemental statement of the 
case and provide the appellant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




 Department of Veterans Affairs


